LE aby hot 8

GOBIERNODEPUERTO RIGO
GOVERNMENT OF PUERTO RICO
DEPARTAMENTO DE LA FAMILIA
DEPARTMENT OF THE FAMILY
ADMINISTRACION PARA EL SUSTENTO DE MENORES
ADMINISTRATION FOR CHILD SUPPORT ENFORCEMENT
Region de CAGUAS
Region of CAGUAS

ALEX G SANTIAGO LUNA .
Num.Caso: 05277814

CASE NUMBER

PERSONA CUSTOBIA/ cusTOciAL PERSON NUMERO cic: E DI2000-0661

Cit NUMEER

VS
SOBRE: ACREDITACION BE PAGOS

RE: CRECQU CF PAYMENTS

ELIZABETH RIVERA OCASIO

PERSONA NO CUSTODIA/ Non cusToolL Person

ORDEN SOBRE

ACREDITACION DE PAGOS
CREDIT OF PAYMENTS ORDER

En virtud de ja facultad concebida por ta Ley Num, 5 de 30 de diciembre de 1986, segtin enmendada y vistas las alegaciones
de las partes y basado en el expediente de este caso, como Administrador de la Administracién para el Sustento de

Nenores amito las siguientes:
By virtue of the faculty given to me by Act Number 5 of December 30, 1986, as amended, and having seen the allegations of the parties and based on the
records of this casa, the Administrator of the Administration for Child Support Enforcement issues the following:

DETERMINACION DE HECHO
FINDINGS OF FACTS

Celebrada vista informal sobre acreditacién de pago el dla 8 DE JULIO DE 2019 en la Oficina CAGUAS.
An informal hearing on credit of paymenis was held on JULY 8, 2019 in Office CAGUAS.

Examinada fa Solicitud sobre Acreditaciédn de Pagos presentada por el/fla ELIZABETH RIVERA OCASIO el dia 27

DE AGOSTO DE 2019
Examined the Request for Credit of Payments filed oy the ELIZABETH RIVERA OCASIO on AUGUST 27, 2049.

[|] & &

Comparecié
Appeared

Alega et/la ELIZABETH RIVERA OCASIO que pagé $4,668.26 directo alla ALEX G SANTIAGO LUNA de pension

alimentaria.
The ELIZABETH RIVERA OCASIO alleges having paid directly to ALEX G SANTIAGO LUNA $4,668.26. for child support.

xX]

Alega el/la que pagdé $ en corte abierta alla de pensién alimentaria.
alleges having paid $ for child support in Open Court

Acepta ella que recibio $ en pago directo de pension alimentaria.
accepts having received $ by direct payment for child support:

[I

ASUME OFICINA LOGALDE REGION CAGUAS, PO BOX 7649,
CAGUAS PR 60726-7649 = Tel: (787)9745-1225 Fax: 787-704-4001

WWW. aSume.pngoyv = (pmos03}
Leda. Myriam Hernandez Lucena CON FIDENCIA 7/29/2019 9:27:SbWaM

Ray. (12013

 
Orden sobre Acreditacion de Pagos
Credit of Payments Order

Num. Caso/case: 0527731
Pagina/page: 2 to 3

[ Acepta elfa que recibiéd $ en corte abierta de pago de pensién alimentaria.
accepts having received 3 in open coun for child support.

Los pagos realizados directamente a fa parte alimentista son los siguientes:
The payments made directiy ta the obligee party are the following:

x

PAGO CANTIDAD FECHA
PAYMENT AMOUNT DATE
1 $ 4,668.26 08/27/2018
$
$
$

DETERMINACION DE ORDEN
DETERMINATION OF ORDER

hx] Acreditar pagos
To credit payments made:

directos
] —directiy
P] - corte abierta por la cantidad de $.4,668.26
C] in open court in the amount of $4,668.26.

[| Ajustar deuda al dia de hoy por la cantidad de 3 .

To cancel the debt up today in the arnount of $

[ | Sin Lugar la solicitud de acreditacién de pagos.

The Request for Credit of Paymenis is Dismissed.

ADVERTENCIAS
WARNINGS

Se le apercibe a la persona no custodia (alimentante) que la ASUME no sera responsable de cualquier gestiGn de cobro a
embargos que se lleve a cabo como consecuencia de continuar realizando pagos directamente a la Persona Custodia fuera
de fa ASUME. Cualquier parte adversamente afectada por esta Orden podrd solicitar revision al Juez/a Administrativo/a
dentro dei término de veinte (20) dias, o treinta (30) dias si elfa peticionado/a reside fuera de Puerto Rico, contados a partir
de la notificacién de la Orden sobre Acreditacién de Pagos. De no solicitar revision dentro de este término la Orden sera
FINAL y FIRME. La solicitud de revisién a la Orden se radicara o enviara por correo a la Administracién para el Sustento

de Menores en la Regién de CAGUAS a fa siguiente direccion:

The Non-Custcdial Parent (obligor) is forewarned that the ASUME [Administration for Child Support Enforcement, by its Spanish acronym] shail not be
responsible for any collection proceeding or attachment cf property made as consequence of making payments directly to the obligee (Custodial Parent)
out of ASUME. Any party adversely affected by this Order can request review to the Administrative Judge within the term of twenty (20)

days or thirty (30) days if the respondent lives out of Puerto Rico, counting from the notification of the Credit of Payments Order. If no review is requested
within such term, the Order shall become FINAL AND FIRM. The request for review of the Order shall be fied or sent by mail to the Administration for

Child Support Enforcementin CAGUAS Region to the following address: PO BOX 7649

ASUME OFICINA LOCALDE REGION CAGUAS, PO BOX 7649,
CAGUAS PR 00726-7849 w Tel: (787)745-1225 Fax: 787-704-4601

WWW. aSUMEe.DIQoV a pemooes)
Leda. Myriam Hernandez Lucena CONFIDENCIA 7/29/2019 9:27. 54841

ev. 112018

 
Orden sobre Acreditacién de Pagas
Credit of Payments Order

Nurn, Caso/case: 0527781
Paginafpage: 3 to 3

Dada en CAGUAS, Puerto Rico hoy 8 BE JULIO DE 2019
Given in CAGUAS, Puerto Rico, teday,8 DE JULIO DE 2019

Nigro, wana) Aa

Leda. Stephanie L. Garcta Vidal
Administradora interina
interim Administrator

 

Certificado por:
Certified by:

fren CL, VAY (| AL A \ ‘

MARIA D L REYES-MATANZO

Empleado Autorizado
Authorized Employee

  

CERTIFICACION
CERTIFICATE

Certifico haber enviado a las partes copia fiel y exacta de esta determinacién a la direccién que consta en record.
{ certify having sent a true and exact copy of this determination to the address on record of the mentioned parties.

En CAGUAS, Puerto Rico hoy 8 DE JULIO DE 2079
In CAGUAS Puerto Rico, today JULY 8, 2019.

prerG a? Yi" ce

MARIA D L REYES-MATANZO
Empleado Autorizado
Authorized Employee

ASUME OFICINA LOCALDE REGION CAGUAS, PO BOX 7649,
CAGUAS PR 00726-7849 e Tel: (787}745-4225 Fax: 787-704-4001

WWw.asume.pr.gov » (SM0903}
Leda. Myriam Herndndez Lucena CONFIDENCIAL TP9/2019 9:27: 54M

 
Leda. Myriam Hernandez Lucena _ CONFIDENCIAL 7/29/2019 9:27:31 AM

 
